        Case 1:18-cv-12122-WGY Document 135 Filed 09/06/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


  Kevin Moitoso, Tim Lewis, Mary Lee Torline, and        Case No. 1:18-cv-12122-WGY
  Sheryl Arndt, individually and as representatives of
  a class of similarly situated persons, and on behalf
  of the Fidelity Retirement Savings Plan,

                         Plaintiffs,
  v.

  FMR LLC, the FMR LLC Funded Benefits
  Investment Committee, the FMR LLC Retirement
  Committee, Fidelity Management & Research
  Company, FMR Co., Inc., and Fidelity Investments
  Institutional Operations Company, Inc.,

                         Defendants.


            PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT

       Pursuant to Rule 56 of the Federal Rules of Civil Procedure, Local Rule 7.1, and this

Court’s Order dated April 3, 2019 (ECF No. 68), Plaintiffs Kevin Moitoso, Tim Lewis, Mary Lee

Torline, and Sheryl Arndt, as representatives of the class certified by the Court, and on behalf of

the Fidelity Retirement Savings Plan (“Plaintiffs”), respectfully move this Court for an order

granting partial summary judgment for Plaintiffs as to (1) whether the Funded Benefits Investment

Committee (“FBIC”) breached its fiduciary duty to prudently monitor the Plan’s investments; (2)

whether the Retirement Committee breached its fiduciary duty to prudently monitor and control

the Plan’s recordkeeping expenses; and (3) whether FMR LLC violated 29 U.S.C. § 1106(b)(3).

       This motion is based on the accompanying Statement of Undisputed Material Facts,

Memorandum of Law, Declaration of Mark Thomson and exhibits thereto, Plaintiffs’ Fourth

Amended Complaint (ECF No. 77), Defendants’ Answer to the Fourth Amended Complaint (ECF

No. 88), the Court’s Order granting the Parties’ Stipulation Regarding Class Certification (ECF
         Case 1:18-cv-12122-WGY Document 135 Filed 09/06/19 Page 2 of 3



No. 83); the Stipulations of Fact previously filed in this action (ECF Nos. 87-1 & 2), Plaintiffs’

forthcoming reply brief and any accompanying papers, and all files, records, and proceedings in

this matter.

                             LOCAL RULE 7.1 CERTIFICATION

        I, Kai H. Richter, hereby certify that I conferred with counsel for Defendants in good faith

on September 3, 2019 regarding the issues raised in this motion, and Defendants do not assent to

the relief requested.

                                              Respectfully Submitted,

Dated: September 6, 2019                      NICHOLS KASTER, PLLP

                                              s/Kai Richter_______________
                                              Kai Richter (admitted pro hac vice)
                                              Paul J. Lukas (admitted pro hac vice)
                                              James H. Kaster (admitted pro hac vice)
                                              Brock T. Specht (admitted pro hac vice)
                                              Carl F. Engstrom (admitted pro hac vice)
                                              Jacob T. Schutz (admitted pro hac vice)
                                              Mark E. Thomson (admitted pro hac vice)
                                              NICHOLS KASTER, PLLP
                                              4600 IDS Center
                                              80 S. 8th Street
                                              Minneapolis, Minnesota 55402
                                              krichter@nka.com
                                              lukas@nka.com
                                              kaster@nka.com
                                              bspecht@nka.com
                                              cengstrom@nka.com
                                              jschutz@nka.com
                                              mthomson@nka.com

                                              Jason M. Leviton (BBO #678331)
                                              Jacob A. Walker (BBO #688074)
                                              BLOCK & LEVITON LLP
                                              260 Franklin Street, Suite 1860
                                              Boston, Massachusetts 02110
                                              (617) 398-5600
                                              jason@blockesq.com
                                              jacob@blockesq.com

                                                 3
        Case 1:18-cv-12122-WGY Document 135 Filed 09/06/19 Page 3 of 3




                                           ATTORNEYS FOR PLAINTIFFS



                               CERTIFICATE OF SERVICE

       I hereby certify that on September 6, 2019, a true and correct copy of the foregoing was

served by CM/ECF to the parties registered to the Court’s CM/ECF system.

Dated: September 6, 2019                   s/ Kai Richter
                                           Kai Richter




                                              4
